DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 10/12/2021. It is noted that in the amendment, applicant has made changes to the drawings and the claims.
A) Regarding to the drawings, applicant has submitted a set of seven replacement sheets contained figures 1-11, 12A-12F, 13A-13F, and 14A-14C; and
B) Regarding to the claims, applicant has amended claims 1 and 13, and canceled claims 2-4 and 17-20. There is not any claim being added into the application. 
3.	As amended, the pending claims are claims 1 and 5-16 in which claims 1 and 5-14 are examined in the present office action, and claims 15-16 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 15-16 will be rejoined if the linking claim 13 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the drawings and the claims as provided in the amendment of 10/12/2021, and applicant's arguments provided in the mentioned amendment, pages 7-12, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 7/15/2021, the amendments to the drawings as provided in the amendment of 10/12/2021 and applicant’s arguments provided in the mentioned amendment, page 7, have been fully 
B) Regarding to the rejection of claims 1-3, 5, 8-14 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al (US Publication No. 7,445,733); the rejection of claims 4 and 18-19 under 35 U.S.C. 103 as being unpatentable over Arakawa et al in view of Nishimura et al (US Publication No. 2015/0323704); the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Arakawa et al in view of Nishida et al (US Publication No. 2008/0129933, submitted by applicant); and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Arakawa et al in view of  Nishimura et al as applied to claim 19 above and further in view of Nishida et al, the amendments to the drawings as provided in the amendment of 10/12/2021 and applicant’s arguments provided in the mentioned amendment, pages 7-12, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
5.         The seven replacement sheets contained figures 1-11, 12A-12F, 13A-13F and 14A-14C were received on 10/12/2021. As a result of the changes to the drawings, the application now contains a total of seven replacement sheets contained figures 1-11, 12A-12F, 13A-13F and 14A-14C which includes seven replacement sheets of figures 1-11, 12A-12F, 13A-13F and 14A-14C as filed on 10/12/2021, and not any sheet of drawings as originally filed on 3/1/2019.  The mentioned seven sheets of figures 1-11, 12A-12F, 13A-13F and 14A-14C are now approved by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
A) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, as originally filed, does not provide support for the feature thereof “a refractive index of the substrate is larger than a refractive index of the first microstructure” as newly-added to the claim on line 11. 

B) Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
C) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
8.	Claims 1 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
A) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,   as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for the feature thereof “a refractive index of the substrate is larger than a refractive index of the first microstructure” as newly-added to the claim on line 11. 

B) Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
C) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.       Claims 1, 5, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al (US Publication No. 7,445,733, of record) in view of Saito et al (US Publication No. 2009/0315844).
Arakawa et al discloses an antireflection, hereafter, AR, film on a viewer side of a liquid crystal display, see column 3 (lines 25-30) and column 13 (lines 6-43) and figs. 5-6. The AR film as described in columns 4-12 and shown in figs. 1 and 3 comprises the following features:
a) a substrate (1); 

c) a second microstructure (4) filled among the first microstructure units to cover the substrate, to allow the anti-reflection structure to include a flat surface, see column 4, lines 35-40) and fig. 1B, wherein the first microstructure and the second microstructure have different refractive indexes from each other, see columns 3 (lines 12-16) and 12 (lines 6-11); 
d) Regarding to the feature that the AR film is configured to allow a reflective index of the whole anti-reflection structure to light of a predetermined wavelength to be less than a reflective index of the substrate to the light of the predetermined wavelength as recited in each of present claims 1 and 13, such feature is read from the structure of the AR film and the materials used to make the AR film which materials are similar to that disclosed in the present specification;
e) Regarding to the feature related to change/characteristic of the refractive index of the AR film, and the comparison in refractive indices of the first and second microstructures as recited in each of present claims 1 and 13, it is noted that the refractive index of the second microstructure (4) is lower than that of the first microstructure, see columns 3 (lines 12-16) and 12 (lines 6-11) , and along a direction from a position away from the substrate to the substrate, an equivalent refractive index of the anti-reflection structure to the light of the predetermined wavelength varies in gradient from small to large, see column 8, lines 49-53 and figs. 1B and 2A-2C. Applicant should note that the term of “gradient” is defined as “an increase or decrease in the magnitude of a property (e.g. temperature, pressure, or concentration) observed in passing from one point or moment to another.” In this aspect in the AR film provided by Arakawa et al, along a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
f) Regarding to the feature that the first microstructure forms a one-dimensional grating or a two-dimensional grating as recited in present claim 5, such feature is disclosed as the AR film provided by Arakawa et al is a one-dimension grating or two-dimensional grating, see column 9 and figs. 3 wherein the pitch between two adjacent concave-convex portions (2) is less than a wavelength of light;
g) Regarding to the space between two adjacent microstructures as recited in present claims 8-9, it is noted that the first microstructure (3) comprising a plurality of first microstructure units (2) periodically arranged on the substrate wherein there is not any space between two adjacent convex units (2), see fig. 1B, for example or there is a space between two adjacent convex units (2) as disclosed in column 4, lines 31-34;
h) Regarding to the feature the size which is in a direction parallel to the substrate, of a cross-sectional surface, which is perpendicular to the substrate, of the first microstructure as recited in present claim 10, such feature is met because each of the first microstructure units (2) of the first microstructure (2) has a size, which is in a direction parallel to the substrate, of a 
i) Regarding to the feature related to the materials of the substrate, the first and second microstructures as recited in present claim 11, the AR film provided by Arakawa et al discloses that each of the substrate, the first and second microstructures is made by a transparent material, see column 4, lines 25-40; 
j) the AR film is disposed on a viewer side of a liquid crystal display, see column 3 (lines 25-30) and column 13 (lines 6-43) and figs. 5-6 which meets the features recited in present claim 12; and
k) Regarding to the method steps as recited in present claims 13-14, such method steps are read from the method steps for making the AR film in columns 9-12 and Example 2 in columns 13-14.
The only feature missing from the AR film provided by Arakawa et al is that Arakawa et al does not disclose that the refractive index of the substrate is larger than the refractive index of the first microstructure as claimed in each of claims 1 and 13. However, an optical element having a base and a set of layers having two layers formed on the base wherein the refractive index of the base is larger than the refractive index of the first layer disposed on the base and the refractive index of the first base disposed on the base is larger than the refractive index of the second layer disposed on the first layer is disclosed in the art as can be seen in the optical element provided by Saito et al. In particular, Saito et al discloses an optical element (2) having a base (21) having a refractive index, na; a first layer (22) having a refractive index, nb, which 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the AR film provided by Arakawa et al by using a substrate for supporting an AR film having two layers wherein the refractive index of the substrate is larger than the refractive index of the first layer disposed on a surface of the substrate as suggested by Saito et al to increase the optical performance of the AR film.
11.       Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al in view of Saito et al as applied to claim 1 above and further in view of Nishida et al (US Publication No. 2008/0129933, of record).
In the AR film of the combined product provided by Arakawa et al and Saito, while the second microstructure (4) covers the first microstructure (3) and the thickness of the second microstructure appears as equal to the thickness of the first microstructure as shown in fig. 1B; however, Arakawa et al does not clearly disclose the comparison between the thicknesses of the first and second microstructures. 
However, an AR film formed on a viewing side of a display device wherein the AR film comprises a first microstructure and a second microstructure wherein the second microstructure has its refractive index less than that of the first microstructure and the thicknesses of the first and second microstructures are the same or different from each other is 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the AR film provided by Arakawa et al in the combined product provided by Arakawa et al and Saito et al by making/adjusting the thickness of the second microstructure with respect to that of the first microstructure as suggested by Nishida et al to meet a particular application.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.